[Cite as Brady v. Bucyrus Police Dept., 194 Ohio App.3d 574, 2011-Ohio-2460.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




BRADY, Admr.,

        APPELLANT,                                                CASE NO. 3-10-21

        v.

BUCYRUS POLICE                                                    OPINION
 DEPARTMENT ET AL.,

        APPELLEES.




               Appeal from Crawford County Common Pleas Court
                          Trial Court No. 09-CV-0229

                                     Judgment Affirmed

                             Date of Decision: May 23, 2011




APPEARANCES:

        Beth Allen Owens and John W. Allen, for appellant.

        Jack R. Baker, for appellees.
Case No. 3-10-21



       ROGERS, Presiding Judge.

       {¶1} Plaintiff-appellant, Evelyn Brady, as representative of the estate of

Lance Randall, deceased, appeals from the judgment of the Court of Common

Pleas of Crawford County granting summary judgment in favor of defendants-

appellees, city of Bucyrus, the Bucyrus Police Department, Officer Kevin Wert,

and Chief of Police Kenneth Teets. On appeal, Brady contends that the trial court

erred in finding that there were no genuine issues of material fact. Based on the

following, we affirm the judgment of the trial court.

       {¶2} In the early morning hours of October 13, 2005, Officer Wert was

dispatched to investigate a suspected drunk driver. Officer Wert pulled the vehicle

over, at which point Randall exited the vehicle, requesting Officer Wert to give

him a break and let him go. Randall informed Officer Wert that he had received a

number of OVIs and that another one would end and ruin his life. During the stop

Officer Wert noticed that Randall’s eyes were bloodshot, his speech was slurred,

and there was an odor of alcoholic beverage on his breath. As a result, Officer

Wert conducted several field sobriety tests, all of which Randall had difficulty

with. Officer Wert took Randall into custody and transported him to the police

station. At the police station Randall called his mother, Brady, to come pick him

up.



                                        -2-
Case No. 3-10-21



       {¶3} Officer Wert testified by deposition that upon Brady’s arrival at the

police station, he led her and Randall to an interior room within the station. There,

in Brady’s presence, Officer Wert asked Randall whether he was going to harm

himself. According to Officer Wert, Randall responded that by his life being over

and ruined he meant that he was going to lose his driver’s license and that he was

not going to hurt or kill himself. Officer Wert further testified that Randall had

requested him to send all the evidence of the case to his attorney Edward Wead.

       {¶4} Brady testified by deposition that upon her arrival at the police station

she was directed to wait for Randall, who was in another room. Approximately 15

minutes after her arrival, an officer directed Brady into a room where Randall was

located. According to Brady, she did not recall the officer asking Randall whether

he was going to harm himself, nor did she recall the officer informing her of the

statements Randall had made during the stop. Brady also testified that Randall

never expressed any desire to harm himself but did express a desire to hire an

attorney and challenge the OVI.

       {¶5} Brady drove Randall to his apartment and returned to her residence.

Approximately one hour later paramedics were dispatched to Randall’s residence

where they found him unresponsive. Shortly thereafter, Randall was pronounced

dead as the result of an apparent overdose. Randall’s death was ruled a suicide.



                                         -3-
Case No. 3-10-21



      {¶6} Brady filed a complaint on October 13, 2006, against the Bucyrus

Police Department, the city of Bucyrus, John Doe (an employee of Bucyrus Police

Department), Jack Doe (an employee of Bucyrus Police Department), and Jane

Doe (an employee of Bucyrus Police Department).          Brady alleged that the

defendants were negligent in failing to use reasonable and ordinary care with

respect to Randall’s safety. Absent from the complaint was an allegation that

Brady could not discover the names of the fictitious parties. John Doe, Jack Doe,

and Jane Doe were served with the summons and complaint by certified mail. The

summons did not contain the phrase “name unknown.”

      {¶7} On May 1, 2007, Brady deposed Officer Wert.

      {¶8} On May 2, 2008, Brady voluntarily dismissed her complaint, without

prejudice.

      {¶9} On April 30, 2009, Brady refiled her complaint against the Bucyrus

Police Department, the city of Bucyrus, John Doe (an employee of Bucyrus Police

Department), Jack Doe (an employee of Bucyrus Police Department), and Jane

Doe (an employee of Bucyrus Police Department).          The allegations in this

complaint were identical to those in Brady’s original compliant. Like her original

complaint, this complaint contained no allegation that Brady could not discover

the names of the fictitious parties. And as with the original complaint, John Doe,



                                       -4-
Case No. 3-10-21



Jack Doe, and Jane Doe were served with the summons and complaint by certified

mail. The summons did not contain the phrase “name unknown.”

       {¶10} On October 7, 2009, Brady filed an amended complaint.               The

amended complaint was identical to Brady’s complaint filed in April 2009, except

for three changes. First, Brady alleged that the defendants acted in a wanton or

reckless manner in regard to Randall’s safety. Second, Brady alleged that the city

and the police department did not have the proper policies and procedures in place

to keep Randall safe. Last, Brady replaced John and Jack Doe with Officer Wert

and Chief Teets. As she did with her preceding complaints, Brady served Officer

Wert and Chief Teets with the summons and amended complaint by certified mail.

The summons, again, did not contain the phrase “name unknown.”

       {¶11} In November 2009, defendants filed their answer, asserting sovereign

immunity, qualified immunity, failure to state a claim upon which relief could be

granted, statute of limitations, lack of personal and subject-matter jurisdiction, and

insufficiency of process and service of process.

       {¶12} In July 2010, defendants moved for summary judgment, arguing that

Brady had set forth no evidence that any defendants had breached any duty owed

to Randall. In support of their motion, defendants filed affidavits of Officer Wert

and Officer Curtis Bursby, who were present on the night that Randall was pulled

over. The defendants also argued that they were immune pursuant to R.C. Chapter

                                         -5-
Case No. 3-10-21



2744. Officer Wert and Chief Teets separately argued that they were not properly

joined in the suit prior to the expiration of the statute of limitations.

       {¶13} In August 2010, Brady filed a memorandum in opposition to

summary judgment, arguing that there was a foreseeable risk that Randall posed a

danger to himself and that there were issues of material fact concerning whether

defendants failed to adequately address that risk. In support of this argument

Brady relied on an expert report by Dr. Neal Dunsieth Jr., a forensic psychiatrist.

In addition, Brady also contended that Officer Wert and Chief Teets were properly

joined in the suit prior to the expiration of the statute of limitations.

       {¶14} On September 14, 2010, the trial court granted defendants’ motion

for summary judgment on the sole ground that there were no genuine issues of

material fact.

       {¶15} It is from this judgment that Brady appeals, presenting the following

assignment of error for our review.

                              Assignment of Error No. I

                        The trial court erred in granting summary judgment
                 when genuine issues of material fact remain as to whether
                 appellees’ actions were done in a wanton or reckless manner.

       {¶16} In her sole assignment of error, Brady contends that the trial court

erred in finding that there were no genuine issues of material fact. We disagree.



                                           -6-
Case No. 3-10-21



       {¶17} An appellate court reviews a summary judgment de novo. Hillyer v.

State Farm Mut. Auto. Ins. Co. (1999), 131 Ohio App.3d 172, 175. Accordingly, a

reviewing court will not reverse an otherwise correct judgment merely because the

lower court used different or erroneous reasons as the basis for its determination.

Diamond Wine & Spirits, Inc. v. Dayton Heidelberg Distrib. Co., 148 Ohio

App.3d 596, 2002-Ohio-3932, ¶ 25, citing State ex rel. Cassels v. Dayton City

School Dist. Bd. of Edn. (1994), 69 Ohio St.3d 217, 222. Summary judgment is

appropriate when, looking at the evidence as a whole, (1) there is no genuine issue

as to any material fact and (2) the moving party is entitled to judgment as a matter

of law. Civ.R. 56(C). In conducting this analysis the court must determine that

“reasonable minds can come to but one conclusion and that conclusion is adverse

to the party against whom the motion for summary judgment is made, [the

nonmoving] party being entitled to have the evidence or stipulation construed

most strongly in the [nonmoving] party’s favor.” Id. If any doubts exist, the issue

must be resolved in favor of the nonmoving party. Murphy v. Reynoldsburg

(1992), 65 Ohio St.3d 356, 358-359.

       {¶18} The party moving for summary judgment has the initial burden of

producing some evidence that demonstrates the lack of a genuine issue of material

fact. Dresher v. Burt (1996), 75 Ohio St.3d 280, 292. In doing so, the moving

party is not required to produce any affirmative evidence, but must identify those

                                        -7-
Case No. 3-10-21



portions of the record that affirmatively support his argument. Id. at 293. The

nonmoving party must then rebut with specific facts showing the existence of a

genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings. Id.; Civ.R. 56(E).

           {¶19} We begin by noting that Brady separately named the Bucyrus Police

Department as a defendant. As a department of the city, which is also a named

defendant, the police department is not sui juris and cannot be sued as a separate

entity. Rather, it is subsumed within any judgment relating to the city.1 See Harris

v. Sutton, 183 Ohio App.3d 616, 2009-Ohio-4033, ¶ 1, fn. 1, Burgess v. Doe

(1996), 116 Ohio App.3d 61. (Lebanon Police Department dismissed as not being

an entity with the capacity to be sued); Wynn v. Butler Cty. Sheriff's Dept. (Mar.

22, 1999), 12th Dist. No. CA98-08-175, 1999 WL 160942, at *2 (police

departments not real parties in interest). Accordingly, our review will focus on

Officer Wert, Chief Teets, and the city.

           {¶20} In reviewing a summary judgment de novo, this court is not limited

to determining whether genuine issues of material fact exist. This court may also

consider whether the matter should have been dismissed on procedural grounds or

any other basis presented in the motion before the trial court. This court may

conduct this analysis even if the trial court did not rule on the procedural grounds.

1
    Brady concedes this fact on appeal.

                                           -8-
Case No. 3-10-21



Accordingly, before we determine whether the case at bar contains genuine issues

of material fact, we first consider whether the case should have been dismissed on

procedural grounds.

       {¶21} Officer Wert and Chief Teets contend that they were never properly

joined in the suit prior to the expiration of the statute of limitations. Officer Wert

and Chief Teets asserted this defense in their answer to Brady’s amended

complaint, as well as their motion for summary judgment. Although the trial court

did not address this defense, we elect to do so now.

       {¶22} Determining whether Brady properly joined Officer Wert and Chief

Teets prior to the expiration of the applicable statute of limitations requires Civ.R.

15(D) to be read in conjunction with Civ.R. 3(A). Maggio v. Warren, 11th Dist.

No. 2006-T-0028, 2006-Ohio-6880, ¶ 44-47; Harper v. New Philadelphia Mun.

Court (June 8, 1995), 10th Dist. No. 94APE12-1806, 1995 WL 347863, citing

Amerine v. Haughton Elevator Co. (1989), 42 Ohio St.3d 57.

       {¶23} Civ.R. 15(D) states:

                     When the plaintiff does not know the name of a
              defendant, that defendant may be designated in a pleading or
              proceeding by any name and description. When the name is
              discovered, the pleading or proceeding must be amended
              accordingly. The plaintiff, in such case, must aver in the
              complaint the fact that he could not discover the name. The
              summons must contain the words “name unknown,” and a
              copy thereof must be served personally upon the defendant.


                                         -9-
Case No. 3-10-21



       {¶24} Dividing Civ.R. 15(D) into its component parts, we find there to be

five separate requirements, all of which must be satisfied in order to comply with

the rule. First, the plaintiff cannot know the name of the defendant. Erwin v.

Bryan, 125 Ohio St.3d 519, 2010-Ohio-2202, ¶ 23. Second, the plaintiff must

provide an adequate description of the defendant in its complaint. Id. at ¶ 34. This

requirement facilitates service on the fictitiously named defendant. Id. Third, the

plaintiff, in its complaint, must aver the fact that it could not discover defendant’s

name. Fourth, the summons must contain the phrase “name unknown.” Last, the

fictitious party must be personally served with the summons. In applying the

foregoing requirements to the record, we find that Brady failed to comply with

Civ.R. 15(D) in multiple respects.

       {¶25} Civ.R. 3(A) states:

                      A civil action is commenced by filing a complaint with
              the court, if service is obtained within one year from such
              filing upon a named defendant, or upon an incorrectly named
              defendant whose name is later corrected pursuant to Civ.R.
              15(C), or upon a defendant identified by a fictitious name
              whose name is later corrected pursuant to Civ.R. 15(D).

(Emphasis added.)

       {¶26} Construing the foregoing civil rules in conjunction with the record,

we find that Officer Wert and Chief Teets needed to be named and properly served

on or before October 15, 2007, in order for them to be joined within the applicable


                                        -10-
Case No. 3-10-21



statute of limitations.2 See Batchelder v. Young, 11th Dist. No. 2005-T-0150,

2006-Ohio-6097.

           {¶27} The statute of limitations in a wrongful-death action lasts two years

from the date of decedent’s death. R.C. 2744.04(A) and 2125.02(D)(1). Brady’s

son died on October 13, 2005. Brady timely filed her original complaint on

October 13, 2006.            In her original complaint, Brady named five defendants, two

of which were named, and the other three of which were given fictitious names.

Pursuant to Civ.R. 3(A), Brady had one year from October 13, 2006, to perfect

service on all five defendants.3 See Burgess, 116 Ohio App.3d at 68. In order to

perfect service on the fictitious parties Brady needed to comply with the service

requirements of Civ.R. 15(D). Pursuant to Civ.R. 15(D), service can be perfected

upon a fictitious party only by personal service. In addition, Civ.R. 15(D) also

requires that the summons contain the phrase “name unknown.” Brady failed to

comply with either requirement. Instead, Brady served the summons, without the

phrase “name unknown,” by certified mail. At no point within a year of filing her

original complaint did Brady attempt personal service on the fictitious parties. As

a result, Brady had not commenced an action against the fictitious parties prior to


2
  Although October 15, 2007, is more than one year after the filing date of the original complaint, this is the
last day on which Brady could have filed an amended complaint within the two-year limitations period, as
October 13, 2007, was a Saturday.
3
    There is no issue as to whether the city or police department was properly served notice.

                                                      -11-
Case No. 3-10-21



the expiration of the two-year statute of limitations on October 15, 2007.

Accordingly, we find that the fictitious parties, who were later replaced with

Officer Wert and Chief Teets, were never properly joined prior to the expiration of

the two-year statute of limitations.

       {¶28} We recognize that our analysis above does not fully comport with the

analysis contained in Baker v. Meijer Stores Ltd., 12th Dist. No. CA2008-11-136,

2009-Ohio-4681. In Baker, the court of appeals found that “if the name of the

defendant is unknown, a plaintiff has the initial statute of limitations period, plus

one year, to identify and properly serve a defendant.” Id. at ¶ 42. Applying this

logic to the case at bar, Brady would have had until October 13, 2008, to name and

perfect service upon the fictitiously named defendant. Though we believe this

statement is too broad, we find that applying Baker’s logic would not affect the

outcome of the case at bar.

       {¶29} Employing the logic set forth in Baker, Brady would have had until

April 30, 2009, to properly serve Officer Wert and Chief Teets. Because Brady

dismissed her original complaint prior to October 13, 2008, on May 2, 2008,

Brady, pursuant to R.C. 2305.19(A), would have one year to refile her complaint.

Brady refiled her complaint on April 30, 2009. Her complaint, however, was

identical to her original complaint, naming the city, the police department, and

three fictitious parties. On October 7, 2009, Brady filed an amended complaint,

                                        -12-
Case No. 3-10-21



which substituted Officer Wert and Chief Teets for two of the fictitious parties.

This amendment occurred outside of the initial statute of limitations as well as the

saving period. As a result, Brady’s amended complaint, to be considered timely,

must be found to relate back to the complaint filed on April 30, 2009. Loescher v.

Plastipak Packaging, Inc., 152 Ohio App.3d 479, 2003-Ohio-1850, ¶6.

       {¶30} “When a plaintiff files an amended complaint pursuant to Civ.R.

15(D) and the applicable statutory time limit has expired, the determination of

whether service has been properly effected on the formerly fictitious, now

identified, defendant requires Civ.R. 15(D) to be read in conjunction with Civ.R.

15(C) and 3(A).” LaNeve v. Atlas Recycling, Inc., 119 Ohio St.3d 324, 2008-Ohio-

3921, ¶ 9, citing Amerine, 42 Ohio St.3d at 58. Stated differently, plaintiff’s

amended complaint, if filed outside the applicable statutory period, must first be

found to comply with Civ.R. 15(D). Only if a plaintiff complies with Civ.R.

15(D) will a court consider the relation-back provision of Civ.R. 15(C). Id. at ¶

11.

       {¶31} In order to properly invoke Civ.R. 15(D), the plaintiff cannot know

the defendant’s name. Erwin, 2010-Ohio-2202, ¶23. In the case at bar, it is clear

that Brady knew the names of Officer Wert and Chief Teets prior to filing her

complaint. Brady deposed Officer Wert before voluntarily dismissing her original

complaint.   As for Chief Teets, Brady, in her appellate brief stated that she

                                       -13-
Case No. 3-10-21



deposed Chief Teets, but her statement, as well as the record, is unclear as to when

that deposition took place. Despite this fact, it is clear to us, considering Chief

Teets’s position as chief of police, that Brady would have been aware of his name

before or soon after she filed her original complaint. Because Brady knew or

should have known the names of Officer Wert and Chief Teets, she did not have

the option to designate them as John Doe defendants in her complaint.

       {¶32} Even if Brady did not know the names of Officer Wert and Chief

Teets, her complaint did not aver this fact. As discussed above, the plaintiff must

aver that the plaintiff could not discover a defendant’s name. Civ.R. 15(D).

Brady’s original compliant and her complaint filed on April 30, 2009, both failed

to include that averment.

       {¶33} Last, Officer Wert and Chief Teets were never properly or timely

served notice. In order to properly serve a fictitious party, the summons must

contain the phrase “name unknown” and the party must be personally served.

Civ.R. 15(D). Brady failed to satisfy both of these requirements. As to the

summons, none of those served on the fictitious parties contained the phrase

“name unknown.” As to the manner of service, each summons was served upon

the fictitious parties by certified mail, not personal service.

       {¶34} In failing to satisfy the foregoing requirements, Brady failed to

comply with Civ.R. 15(D). As a result, Brady’s amended complaint cannot relate

                                          -14-
Case No. 3-10-21



back to her complaint filed on April 30, 2009. Erwin, 2010-Ohio-2202, ¶ 35; See

also Schura v. Marymount Hosp., 8th Dist. No. 94359, 2010-Ohio-5246, ¶ 20;

Kramer v. Installations Unlimited, Inc. (2002) 147 Ohio App.3d 350.

Consequently, the filing date of the complaint controls in determining whether

Brady timely served Officer Wert and Chief Teets.

       {¶35} In determining whether Brady timely served Officer Wert and Chief

Teets, we must apply Civ.R. 3(A). Because Brady’s amended complaint does not

relate back, she had one year from April 30, 2009, when she filed her complaint,

to perfect service on Officer Wert and Chief Teets. Furthermore, Brady, pursuant

to Civ.R. 15(D), could perfect service only by personal service. Brady did not

make personal service upon Officer Wert or Chief Teets within a year of April 30,

2009, nor did any of the summons, served by certified mail, contain the phrase

“name unknown.” As a result, we find that even under Baker’s logic Officer Wert

and Chief Teets were never properly served prior to the expiration of the

applicable statute of limitations.

       {¶36} Although she did not so so in her appellate brief, Brady, in her

memorandum in opposition to summary judgment, contended that Officer Wert

and Chief Teets were timely served and that despite her failure to effectuate

personal service, they would not be prejudiced by being joined in the suit. We

disagree on both accounts.

                                      -15-
Case No. 3-10-21



       {¶37} First, Officer Wert and Chief Teets were not timely served. Brady,

relying on Civ.R. 15(C), argued that she had one year from October 7, 2009, to

properly serve Officer Wert and Chief Teets.        As discussed above, however,

Civ.R. 15(C) comes into consideration only if a plaintiff complies with Civ.R.

15(D). We found that Brady did not comply with Civ.R. 15(D); therefore Civ.R.

15(C)’s relation-back provision cannot apply. As a result, Brady had one year

from October 13, 2006, or, under Baker’s logic, one year from April 30, 2009, to

properly and timely serve the fictitious parties, Officer Wert and Chief Teets. And

since we found that Brady failed to properly and timely serve the fictitious parties,

we find that Brady’s first argument lacks merit.

       {¶38} Second, Brady contended that Officer Wert and Chief Teets, because

they were aware of the claims pending against them, would not be prejudiced by

defending against those claims. In support, Brady refers to the answer filed in

response to her amended complaint.          Brady also refers to Officer Wert’s

deposition concerning Randall’s arrest.        Brady contends that these events

demonstrate that Officer Wert and Chief Teets were sufficiently aware of the

claims pending against them. As a result, Brady concluded that Officer Wert and

Chief Teets would not be prejudiced by defending against those claims. We

disagree.



                                        -16-
Case No. 3-10-21



       {¶39} Faced with a similar issue, the Supreme Court of Ohio addressed the

issue as follows:

                      [T]he issue presented in this case is one of a failure to
              perfect service, which ultimately affects whether a court has
              personal jurisdiction over a defendant. The obligation to
              perfect service of process is placed only on the plaintiff, and
              the lack of jurisdiction arising from want of, or defects in,
              process or in the service thereof is ground for reversal.
              Gliozzo v. Univ. Urologists of Cleveland, Inc., 114 Ohio St.3d
              141, 2007-Ohio-3762, ¶ 16 (discussing the plaintiff’s
              obligation to perfect service); Ohio Elec. Ry. Co. v. United
              States Express Co. (1922), 105 Ohio St. 331, 345-346
              (discussing the effect of the failure to obtain service).
              Similarly, it is an established principle that actual knowledge
              of a lawsuit’s filing and lack of prejudice resulting from the
              use of a legally insufficient method of service do not excuse a
              plaintiff’s failure to comply with the Civil Rules. Maryhew v.
              Yova (1984), 11 Ohio St.3d 154, 157; Haley v. Hanna (1915),
              93 Ohio St. 49, 52.

                      In this regard, the Civil Rules are not just a
              technicality, and we may not ignore the plain language of a
              rule in order to assist a party who has failed to comply with a
              rule’s specific requirements. Gliozzo, 114 Ohio St.3d 141,
              2007-Ohio-3762, ¶ 16.

(Emphasis added.) LaNeve, 119 Ohio St.3d 324, 2008-Ohio-3921, ¶ 22-23. In

light of the foregoing, we find that simply being aware of pending claims against

oneself does not abrogate a plaintiff’s obligation to perfect service upon a

fictitious party. Accordingly, the answer filed in response to Brady’s amended

complaint as well as Officer Wert’s deposition did not satisfy the notice

requirement set forth in the Ohio Rules of Civil Procedure. Rather, Brady was

                                        -17-
Case No. 3-10-21



obligated to properly and timely perfect service upon Officer Wert and Chief

Teets. Because Brady failed to satisfy this obligation, we find that Officer Wert

and Chief Teets were not properly joined prior to the expiration of the applicable

statute of limitations, and thus, as a matter of law, cannot be found liable.

        {¶40} Accordingly, on grounds other than those relied upon by the trial

court, we overrule Brady’s sole assignment of error as it pertains to Officer Wert

and Chief Teets.

        {¶41} We now turn to the city. In her amended complaint, Brady alleged

that the vity did not have the proper policies and procedures in place to keep

Randall safe, that the city, as an entity and through respondeat superior, acted

negligently with respect to Randall’s safety, and that the city acted in a wanton

and reckless manner. We disagree on all accounts.

        {¶42} First, Brady does not address her allegation regarding the city’s

failure to maintain proper policies and procedures in her appellate brief.

Moreover, Brady failed to address this claim in her memorandum in opposition to

summary judgment.4 Pursuant to App.R. 16(A)(7) and 12(A)(2), this court is not

required to address arguments that have not been adequately presented for review

or supported by proper authority. State v. Watson, 3rd Dist. No. 14-09-01, 2009-

4
 Tthe only portion of the record that speaks to the alleged inadequacy of the city’s policy and procedures
appears in Dunsieth’s expert report. However, this fact is not sufficient to overcome the operation of
App.R. 16(A)(7) and 12(A)(2). Evidence acts only to support arguments proffered in a party’s motion or
brief and cannot itself make up for the absence of such arguments.

                                                  -18-
Case No. 3-10-21



Ohio-6713, ¶ 48. Accordingly, we elect not to address Brady’s claim regarding

the city’s failure to maintain proper policies and procedures.

       {¶43} As to Brady’s remaining claims against the city, Brady fails to raise

any arguments or point to any facts that the city, as an entity, acted negligently,

recklessly, or wantonly with regard to Randall’s safety.               Instead, Brady

consistently and exclusively argues that the actions of the police department’s

officers, particularly Officer Wert, were negligent, reckless, and wanton. As a

result, we can only assume that Brady is attempting to impute Officer Wert’s

allegedly negligent, reckless, and wanton actions to the city.

       {¶44} In addressing the city’s liability we must consider R.C. Chapter

2744. R.C. Chapter 2744 governs political-subdivision liability and immunity. To

determine whether a political subdivision is entitled to immunity under R.C.

Chapter 2744, a reviewing court must engage in a three-tiered analysis. Hubbard

v. Canton Cty. School Bd. of Edn., 97 Ohio St.3d 451, 2002-Ohio-6718, ¶ 10,

citing Cater v. Cleveland (1998), 83 Ohio St.3d 24, 28. First, the court must

determine whether the entity claiming immunity is a political subdivision and

whether the alleged harm occurred in connection with either a governmental or

proprietary function. R.C. 2744.02 (A)(1); Hubbard, 2002-Ohio-6718, at ¶ 10. The

general rule is that political subdivisions are not liable in damages. Id. If the entity

is a political subdivision entitled to immunity, then the court must determine

                                         -19-
Case No. 3-10-21



whether any of the exceptions enumerated in R.C. 2744.02 (B) apply. Hubbard,

2002-Ohio-6718, at ¶ 12, citing Cater at 28. If any of the exceptions apply, then

the political subdivision can reinstate its immunity by showing that an R.C.

2744.03 defense applies. Cater, at 28. If none of the exceptions apply, however,

R.C. 2744.03’s defenses need no consideration. Estate of Ridley v. Hamilton Cty.

Bd. of Mental Retardation & Developmental Disabilities, 150 Ohio App.3d 383,

2002-Ohio-6344, ¶ 26, citing Cater at 28.

       {¶45} For the purposes of the immunity statutes, the city qualifies for

general immunity because it is a political subdivision. R.C. 2744.01(F) (“‘Political

subdivision’ means * * * a municipal corporation * * * responsible for

governmental activities in a geographic area smaller than that of the state”).

Governmental functions include “[t]he provision * * * of police * * * services or

protection.” R.C. 2744.01(C)(2)(a).      Accordingly, we find that the city has

satisfied the first tier and is entitled to immunity under R.C. 2744.02(A)(1).

       {¶46} Moving to the second tier, R.C. 2744.02(B) removes the general

statutory presumption of immunity for political subdivisions only under the

following express conditions: (1) the negligent operation of a motor vehicle by an

employee, R.C. 2744.02(B)(1), (2) the negligent performance of proprietary

functions, R.C. 2744.02(B)(2), (3) the negligent failure to keep public roads open

and in repair, R.C. 2744 .02(B)(3), (4) the negligence of employees occurring

                                        -20-
Case No. 3-10-21



within or on the grounds of certain buildings used in connection with the

performance of governmental functions, R.C. 2744.02(B)(4), and (5) express

imposition of liability by statute, R.C. 2744.02(B)(5).

       {¶47} Once general immunity has been established by the political

subdivision, the burden lies with the plaintiff to show that one of the recognized

exceptions applies. Maggio, 2006-Ohio-6880, ¶ 38. Here, Brady has failed to

meet this burden. Her appellate brief, as well as her motion in opposition to

summary judgment, is devoid of any arguments demonstrating the applicability of

one of the enumerated exceptions in R.C. 2744.02(B). Despite this fact, we

conducted an independent review of the exceptions and found that none of the

exceptions apply in the case at bar. Accordingly, we need not reach the third tier

of the analysis. See Estate of Ridley, 2002-Ohio-6344, ¶ 26.

       {¶48} Because we find that the city is a political subdivision, that Officer

Wert, during Randall’s arrest, was performing a governmental function, and that

none of the exceptions enumerated in R.C. 2744.02(B) apply, we find that the city

retains its immunity. See O'Toole v. Denihan, 118 Ohio St.3d 374, 2008-Ohio-

2574, ¶ 71. This immunity shields the city from “damages in a civil action for

injury, death, or loss to person or property allegedly caused by any act or omission

of * * * an employee of the political subdivision in connection with a

governmental * * * function.” R.C. 2744.02(A)(1). Under this provision, a

                                        -21-
Case No. 3-10-21



political subdivision’s immunity, if it is found to survive, has no limit when it

comes to the nature of an employee’s actions or omissions. Accordingly, once a

court finds that none of the provisions of R.C. 2744.02 (B)(1 through 5) apply, the

political subdivision will be shielded from the act or omission of its employees,

whether the act or omission be wanton, reckless, or negligent in nature. See

Wilson v. Stark Cty. Dept. of Human Serv. (1994), 70 Ohio St.3d 450, 452 (a

political subdivision retains its cloak of immunity from lawsuits stemming from

employees’ negligent or reckless acts); Gomez v. Noble Cty. Children Servs., 7th

Dist. No. 09 NO 361, 2010-Ohio-1538, ¶ 40-41. In light of the foregoing, we find

that Brady can prove no set of facts in support of her claims that the city acted in a

negligent, reckless, and wanton manner with respect to Randall’s safety.

Accordingly, the trial court did not err in granting the city summary judgment.

         {¶49} In light of the foregoing, we overrule Brady’s sole assignment of

error.

         {¶50} Having found no error prejudicial to Brady herein, in the particulars

assigned and argued, we affirm the judgment of the trial court.

                                                                  Judgment affirmed.

         PRESTON, J., concurs.

         SHAW, J., concurs in judgment only.



                                         -22-